  8:12-cr-00329-JFB-MDN Doc # 103 Filed: 07/10/20 Page 1 of 2 - Page ID # 168



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:12CR329

       vs.
                                                    ORDER ON APPEARANCE FOR
MAX N. LAFFERTY,                                  SUPERVISED RELEASE VIOLATION

                     Defendant.


       The defendant appeared before the Court on July 10, 2020 regarding Amended
Petition for Offender Under Supervision [98].      Jeffrey L. Thomas represented the
defendant. Kelli L. Ceraolo represented the government. The defendant was advised of
the alleged violation(s) of supervised release, right to retain or appointment of counsel,
and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Petition for Offender Under
Supervision [71]. The government’s oral motion to dismiss Petition for Offender Under
Supervision [71] is granted without objection.
       The defendant requested a preliminary hearing which was held. Fed. R. Crim. P.
32.1(b)(1). The court finds probable cause to believe the defendant has violated one or
more conditions of supervised release as alleged in the petition and the defendant should
be held to answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The
defendant shall appear personally for a final dispositional hearing before Senior U.S.
District Judge Joseph F. Bataillon in Courtroom No. 3, Roman L. Hruska U.S. Courthouse,
111 South 18th Plaza, Omaha, Nebraska, at 11:00 a.m. on July 28, 2020. Fed. R. Crim.
P. 32.1(b)(1)(C).
       The government moved for detention based upon risk of flight and danger. The
defendant requested a detention hearing which was held. The court finds that the
defendant failed to meet his burden to establish by clear and convincing evidence that he
will not flee or pose a danger to any other person or to the community. Fed. R. Crim. P.
32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is granted as
  8:12-cr-00329-JFB-MDN Doc # 103 Filed: 07/10/20 Page 2 of 2 - Page ID # 169




to risk of flight and danger and the defendant shall be detained until further order of the
Court.
         The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded
a reasonable opportunity for private consultation with defense counsel. Upon order of a
United States court or upon request of an attorney for the government, the person in
charge of the corrections facility shall deliver the defendant to the United States Marshal
for an appearance in connection with a court proceeding.


         IT IS SO ORDERED.


         Dated this 10th day of July, 2020.

                                                  BY THE COURT:

                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge




                                              2
